Campbell, C. J.
A motion is made in this case for a rehearing on the ground of general and particular misapprehension of the record, and of the rights of the parties. We discover no point which was not presented and considered on the original argument, and nothing, therefore, to call for a rehearing which would not authorize a similar application in any case where the opinion disappoints one or the other of the parties, as it must do inevitably.1
The only matter to which our attention is calléd in which it may be desirable to have the decree amended here or’ below is in that part which relates to specific performance. This the bill prayed for, and the decree granted, but made no order how or when the proper release should be executed.
Every decree for specific performance of a verbal contract involving a continuous right necessarily involves the execution of such a document or voucher as will secure it. Under the decree, as it stands, it may become necessary to have further proceedings, by attachment or otherwise, in case a reasonable demand is refused.
We think it better to have some specific time fixed within which the release shall be made, and the decree will be entered with a provision for such a release within forty days, the case to be remanded, and the decree made a decree of the court below, as usual, so as to be enforced there.
The rehearing is denied.
The other Justices concurred.

 See Johnston v. Davis, 61 Mich. 278.